


 
 
DELL INC.
Amendment No. 1 to Performance Based Stock Unit Agreements


This Amendment No. 1 to Performance Based Stock Unit Agreements (this
“Amendment”) is made as of June 12, 2012 (the “Amendment Effective Date”) and
relates to certain units (the “Units”) representing the right to receive shares
(the “Shares”) of the common stock (the “Common Stock”) of Dell Inc., a Delaware
corporation (the “Company”), granted to you by the Company under the Company's
2002 Long-Term Incentive Plan (as amended and restated through the Amendment
Effective Date, the “Plan”). Capitalized terms used in this Amendment but not
defined herein have the respective meanings ascribed to them in the Plan or the
applicable Performance Based Stock Unit Agreement.


The Board adopted a dividend policy on June 12, 2012 under which, subject to
certain terms and conditions, the Board will declare and the Company will pay a
cash dividend on the Company's issued and outstanding Common Stock in each
fiscal quarter. The Leadership Development and Compensation Committee of the
Board has determined that it is appropriate and in the best interests of the
Company and you to amend the Performance Based Stock Unit Agreements that are
outstanding and unvested as of the Amendment Effective Date (the “Agreements”),
to provide for your right, subject to the terms and conditions set forth in the
Agreements as amended by this Amendment, to receive dividend equivalent payments
with respect to the Shares that are received by you pursuant to the Agreements.


1.    Amendment to Section 4 of Agreements. Section 4 of each of the Agreements
is hereby amended and restated in its entirety to read as follows:


“4.    Rights as a Stockholder; Dividend Equivalent Rights. You will have no
rights as a stockholder with respect to Shares that may be received by you
pursuant to this Agreement until those Shares are issued and registered in your
name on the books of the Company's transfer agent. If the Company declares a
cash dividend on the Common Stock after the Amendment Effective Date, you will
be entitled to receive with respect to each Unit which vests an amount in cash
equal to the amount of such cash dividend declared and paid on one share of
Common Stock (a “Dividend Equivalent”), so long as such dividend record date
occurs not later than the date on which the Share underlying such vested Unit is
issued to you. Dividend Equivalents will not be credited with interest and the
payment of Dividend Equivalents will be subject to withholding for taxes in
accordance with this Agreement. The Company will pay you the Dividend Equivalent
payment amount with respect to a vested Unit on the date on which the Company
issues the Share underlying such Unit in accordance with this Agreement or as
soon as administratively practicable thereafter. If the issuance of any Share is
deferred to a date later than the vesting date of the related Unit under any
agreement between you and the Company, payment to you of the related Dividend
Equivalent payment amount similarly will be deferred to such later issue date.
You will not be entitled to receive Dividend Equivalent payments with respect to
any Units that are not vested Units. Your right to receive Dividend Equivalent
payments will be subject to accelerated vesting, expiration (including upon
termination of Employment) and restrictions on transferability on the same basis
as the Units. Any Dividend Equivalents paid to you will be subject to forfeiture
(including clawback) to the same extent as the Shares issued under the Units
with respect to which such Dividend Equivalents were paid.”


2.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, United States of America.


3.    Effect of Amendment. Each of the Agreements and the terms of the Units
granted to you pursuant to each such Agreement are amended by this Amendment as
of the Amendment Effective Date and, except as expressly so amended, shall
remain in full force and effect in accordance with the terms in effect
immediately before the Amendment Effective Date.








DELL INC.




By:    ________________________________




